IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 48702

 In the Interest of: John Doe I and Jane       )
 Doe I, Children Under Eighteen (18)           )    Filed: July 29, 2021
 Years of Age.                                 )
 STATE OF IDAHO, DEPARTMENT OF                 )    Melanie Gagnepain, Clerk
 HEALTH AND WELFARE                            )
                                               )    THIS IS AN UNPUBLISHED
        Petitioner-Respondent,                 )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
 v.                                            )
                                               )
 JANE DOE (2021-12),                           )
                                               )
        Respondent-Appellant.                  )
                                               )

       Appeal from the Magistrate Division of the District Court of the Seventh Judicial
       District, State of Idaho, Bonneville County. Hon. Ralph L. Savage, Magistrate.

       Judgment terminating parental rights, affirmed.

       Jordan S. Crane, Chief Bonneville County Public Defender, Idaho Falls, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark V. Withers, Deputy Attorney
       General, Twin Falls, for respondent.
                 ________________________________________________

LORELLO, Judge
       Jane Doe (2021-12) appeals from the judgment terminating her parental rights. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of the two minor children in this action, born in 2015 and 2019. The
children were placed into foster care after a neighbor reported that the younger child was
dehydrated and that her ribs were visible. Temporary custody of the children was awarded to the
Idaho Department of Health and Welfare. The magistrate court approved a case plan for Doe and



                                               1
conducted several review hearings while the children were in the Department’s custody.
Ultimately, the Department filed a petition to terminate Doe’s parental rights. 1
       After a short recess following the Department’s case-in-chief at the termination hearing,
Doe’s counsel indicated that Doe had decided to stipulate to termination. Doe was placed under
oath and began answering questions about the stipulation. Part way through, Doe expressed a
desire for additional time with her counsel. After another recess, Doe’s counsel relayed that Doe
“does not want to continue with the stipulation.” Doe then began presenting her own testimony.
       After asking Doe questions about her understanding of the proceedings, Doe’s counsel
noted that “there are a couple of options regarding termination, and that is to either consent to it or
to object to it.” She then asked, “Do you object to termination of your parental rights?” Doe
responded:
                 No. I was hoping to speed up for myself because I’ve been unable to--for a
       year and a half I’ve had no voice at trials, and I was hoping this would help me do
       that. . . . I’m really sorry for wasting anyone’s time in choosing. But I’m not going
       to object.
Doe’s counsel clarified that Doe wished to proceed with the stipulation and asked her questions
regarding her understanding of the stipulation. Following these questions, the magistrate court
observed that Doe appeared “unsure as to whether or not [she] wanted to agree to terminate [her]
parental rights voluntarily” and confirmed with Doe that she believed this was “the best decision
for [her] at this time.” The magistrate court also asked Doe additional questions about the
stipulation. After finding that Doe signed the stipulation freely and voluntarily, the magistrate
court informed Doe that she was free to rejoin her attorney. Doe did not present additional
testimony.    The magistrate court terminated Doe’s parental rights after finding clear and
convincing evidence that Doe neglected the children and that termination is in the children’s best
interests. Doe appeals.
                                                  II.


1
        Prior to the filing of this petition, the magistrate court entered judgment terminating any
parental rights the alleged father may have because he was not listed on the children’s birth
certificates or Idaho’s putative father registry and had not developed a parental relationship with
the children. The decision to terminate the alleged father’s parental rights is not at issue in this
appeal.



                                                  2
                                   STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). The appellate court will indulge all reasonable inferences
in support of the trial court’s judgment when reviewing an order that parental rights be terminated.
Id. The Idaho Supreme Court has also said that the substantial evidence test requires a greater
quantum of evidence in cases where the trial court’s finding must be supported by clear and
convincing evidence than in cases where a mere preponderance is required. State v. Doe, 143
Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally understood
to be evidence indicating that the thing to be proved is highly probable or reasonably certain. Roe
v. Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the trial court’s decision must
be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d at 600.
                                                 III.
                                            ANALYSIS
       Doe presents three general arguments on appeal: (1) the magistrate court erred in its
findings of neglect and by relying on the stipulation; (2) her counsel rendered ineffective assistance
by participating in Doe’s agreement to the stipulation; and (3) her due process right was violated
because the stipulation prevented her from presenting further testimony. The Department responds
that substantial and competent evidence supports the magistrate court’s finding of neglect, that the
stipulation is consistent with Idaho case law, that Doe’s counsel did not provide ineffective
assistance, and that Doe’s due process right was not violated because she was not prevented from
presenting testimony. 2 We affirm the magistrate court’s termination decision.
A.     Statutory Basis for Termination
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d 341,


2
       The Department also argues that substantial and competent evidence supports the
magistrate court’s finding that termination is in the children’s best interests. Doe has not
challenged this finding on appeal and, thus, we need not address the Department’s arguments
regarding the best interests of the children.

                                                  3
343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible, family
life should be strengthened and preserved. I.C. § 16-2001(2). Idaho Code Section 16-2005 permits
a party to petition the court for termination of the parent-child relationship when it is in the child’s
best interests and any one of the following five factors exist: (a) abandonment; (b) neglect or
abuse; (c) lack of a biological relationship between the child and a presumptive parent; (d) the
parent is unable to discharge parental responsibilities for a prolonged period that will be injurious
to the health, morals, or well-being of the child; or (e) the parent is incarcerated and will remain
incarcerated for a substantial period of time. Each statutory ground is an independent basis for
termination. Doe, 144 Idaho at 842, 172 P.3d at 1117. Neglect may be established under any of
several statutory definitions of neglect. See I.C. § 16-2002(3) (incorporating definitions of
“neglected” in I.C. § 16-1602(31)).
        The magistrate court found, by clear and convincing evidence, that the Department had
established two different statutory grounds of neglect: (1) neglect by conduct or omission of the
parent, I.C. § 16-1602(31)(a); and (2) neglect by failure of the parent to complete a case plan,
I.C. § 16-2002(3)(b). Doe challenges the magistrate court’s finding for both grounds of neglect.
We address each in turn.
        1.      Neglect by conduct or omission
        Idaho Code Section 16-1602(31)(a) provides that a child is neglected when the child is
without proper parental care and control, or subsistence, medical or other care or control necessary
for his or her well-being because of the conduct or omission of his or her parent, guardian, or other
custodian or their neglect or refusal to provide them. The magistrate court found clear and
convincing evidence that Doe neglected the children under I.C. § 16-1602(31)(a). 3


3
        It appears the appellate record may not include all of the forty-three exhibits admitted at
the termination hearing. Of these, only Exhibits 1 and 2 are in the document labeled “Exhibits.”
Although the magistrate court’s findings of fact and conclusions of law describe the admitted
exhibits, and some of those descriptions match documents that are otherwise included in the clerk’s
record, it is unclear which, if any, of those documents are the actual exhibits. And, in some
instances, the descriptions do not match any documents in the clerk’s record. It is the responsibility
of the appellant to provide a sufficient record to substantiate his or her claims on appeal. Powell

                                                   4
       On appeal, Doe does not challenge any of the magistrate court’s factual findings supporting
its finding of neglect under I.C. § 16-1602(31)(a), and we will not presume error in these findings.
See Idaho Dep’t of Health & Welfare v. Doe, 164 Idaho 883, 892, 436 P.3d 1232, 1241 (2019).
Instead, Doe contends the magistrate court erred because it failed “to properly consider [Doe’s]
mental health diagnosis.” Doe presents no authority to support the proposition that a magistrate
court must consider a parent’s mental health in determining whether a child has been neglected
under I.C. § 16-1602(31)(a). 4 This Court generally does not address issues not supported by cogent
argument and citation to legal authority, even in a case terminating parental rights. Idaho Dep’t
of Health & Welfare v. Doe (2018-24), 164 Idaho 143, 147, 426 P.3d 1243, 1247 (2018). In any
event, the record shows that the magistrate court considered Doe’s mental health, given its finding
that Doe “appeared depressed” and “had suicidal ideations” while accompanying the younger child
to a medical appointment. This Court’s review is limited to whether substantial and competent
evidence supports the magistrate court’s decision. See, e.g., Doe, 148 Idaho at 245-46, 220 P.3d
at 1064-65 (noting review is whether substantial and competent evidence supports decision). As
noted above, we will not presume the magistrate court erred in its factual findings because Doe
has not challenged them. In essence, Doe asks this Court to reweigh the evidence, which we will
not do. Thus, Doe has failed to show that the magistrate court erred in finding neglect under I.C.
§ 16-1602(31)(a).
       2.      Neglect by failure to complete a case plan
       Neglect also exists where the parent has failed to comply with the court’s orders or the case
plan in a Child Protective Act case and the Department has had temporary or legal custody of the
child for fifteen of the most recent twenty-two months and reunification has not been accomplished
by the last day of the fifteenth month in which the child has been in the temporary or legal custody


v. Sellers, 130 Idaho 122, 127, 937 P.2d 434, 439 (Ct. App. 1997). In the absence of an adequate
record on appeal to support the appellant’s claims, we will not presume error. Id.
4
        As the Department notes in its appellate brief, a parent with a disability has “the right to
provide evidence to the [trial] court regarding the manner in which the use of adaptive equipment
or supportive services will enable the parent to carry out the responsibilities of parenting the child.”
I.C. § 16-2005(6). However, Doe has not argued that she was prevented from presenting this type
of evidence. Consequently, we need not address the Department’s arguments regarding I.C. § 16-
2005(6).

                                                   5
of the Department. I.C. § 16-2002(3)(b). The magistrate court found that Doe failed to complete
the tasks in her case plan. Although the magistrate court did not make an express finding that the
children had been in the custody of the Department for at least fifteen months, the magistrate court
noted it issued a removal order giving the Department custody of the children on September 13,
2019. The record also shows the children remained in the Department’s custody until the
termination hearing held on March 5, 2021. And, Doe does not dispute that the children had been
in the Department’s custody for more than fifteen of the twenty-two months prior to the
termination hearing.
       Doe also does not challenge any of the magistrate court’s findings related to her failure to
complete specific tasks of her case plan, and we will not presume error in the factual findings. See
Doe, 164 Idaho at 892, 436 P.3d at 1241. Instead, Doe reasserts that the magistrate court failed to
properly weigh her mental health issues. Doe again provides no legal authority that a magistrate
court must consider a parent’s mental health in determining whether a parent complied with a case
plan, barring our consideration of the issue. See Doe (2018-24), 164 Idaho at 147, 426 P.3d at
1247. In any event, as we have noted, the magistrate court made factual findings regarding Doe’s
mental health. In addition, two of the case plan tasks that Doe failed to complete related to her
mental health--one task required her to obtain a neuropsychological examination and follow its
recommendations and another task required her to continue with mental health counseling. The
record shows the magistrate court considered Doe’s mental health. Once again, we will not
reweigh the evidence. Consequently, Doe has failed to show that the magistrate court erred in
finding neglect under I.C. § 16-2002(3)(b).
B.     Reliance on Doe’s Stipulation
       Doe argues the magistrate court erred by relying on Doe’s stipulation because the
stipulation “impermissibly meshed” two different statutory forms and a parent’s voluntary consent
cannot form a basis for termination when there is no adoption petition pending. The Department
responds that the stipulation was consistent with Idaho case law because “the stipulation was not




                                                 6
consent as contemplated by [I.C. § ]16-2007(3)” 5 and “the stipulation did not serve as the basis for
the termination.”
       Doe’s argument that the stipulation is invalid because it “impermissibly meshed” two
different statutory forms, even if true, ultimately leads to her second argument--that the stipulation
could not serve as a basis for termination absent a pending adoption. The stipulation, however,
did not factor into either finding of neglect. In its oral ruling, the magistrate court noted that it
“accept[ed] the stipulation to terminate the parental rights in addition to the findings” of neglect
and best interests. The written order echoes the same approach, given that the stipulation is
mentioned after finding clear and convincing evidence of the two types of neglect and the
discussion of the stipulation is prefaced with the word “furthermore.” It is well established that,
where the judgment of the lower court is based upon alternative grounds, the fact that one of
the grounds may have been in error is of no consequence and may be disregarded if the judgment
can be sustained upon one of those other grounds. Idaho Dep’t of Health & Welfare v. Doe
(2017-3), 162 Idaho 380, 384, 397 P.3d 1139, 1143 (2017). Because Doe has failed to show the
magistrate court erred in either finding of neglect, we may disregard any error the magistrate court
may have made in holding that the stipulation provided an alternative basis for termination.
       C.      Ineffective Assistance of Counsel
       Doe argues that a parent in a termination case has a statutory right to effective assistance
of counsel.   Doe also asserts that her counsel rendered ineffective assistance by “actively
partcipat[ing] in getting [Doe] to sign” the stipulation and that she was prejudiced by the
stipulation. The Department responds that Doe’s counsel was not deficient and that, in any event,
Doe has failed to show prejudice from the stipulation.




5
         It is not clear why the Department cited to I.C. § 16-2007(3). That statutory form has to
do with waiver of notice and appearance, not consent. It appears the Department meant to cite to
I.C. § 16-2005(4), which contains a form related to consent. To the extent the Department meant
to rely on I.C. § 16-2007(3), it has not explained how that statutory form factors into its argument
and, consequently, we will not consider it. See Doe (2018-24), 164 Idaho at 147, 426 P.3d at 1247
(declining to address issue unsupported by cogent argument).

                                                  7
        Even if Doe has a statutory right to the effective assistance of counsel in the termination
proceedings, she has failed to show prejudice. 6 Doe asserts she was prejudiced by her counsel’s
participation in the stipulation for termination because it “created an additional ground for
termination of [her] parental rights.” Because we have affirmed the magistrate court’s finding of
neglect as independent bases for termination, Doe was not prejudiced by counsel’s involvement in
the stipulation for termination.
        Doe also argues she was prejudiced because the stipulation “effectively shut down [her]
opportunity to testify and rebut the evidence presented by” the Department. As the Department
notes, the stipulation, by itself, did not prevent Doe from presenting additional testimony. After
accepting Doe’s stipulation, the magistrate court informed Doe that she was free to rejoin her
attorney, which was not a command to stop testifying. While such a stipulation may lead a parent
to believe that additional testimony would be unavailing, Doe did not present any evidence
showing that, in the absence of the stipulation, she would have presented additional testimony.
Doe’s choice to agree to the stipulation and not object to termination indicates a desire not to
oppose the Department’s case by presenting testimony regarding either the allegations of neglect
or the best interests of her children. In addition, Doe had previously indicated through counsel
that she would not agree to the stipulation, showing her capacity to insist on presenting evidence
despite signing the stipulation. Accordingly, Doe has failed to show that the stipulation caused
her to limit her testimony. Doe has failed to show she was prejudiced by counsel’s involvement
in the stipulation.
D.      Due Process
        Doe asserts her due process right was violated because the stipulation “precluded [her]
from providing testimony in defense of her parental rights.” The Department responds that the
stipulation did not prevent Doe from presenting testimony.
        Doe does not cite any legal authority supporting her due process claim. This Court
generally does not address issues not supported by cogent argument and citation to legal authority,
even in a case terminating parental rights. Doe (2018-24), 164 Idaho at 147, 426 P.3d at 1247.


6
       See Idaho Dep’t of Health & Welfare v. Doe (2010-28), 150 Idaho 563, 566, 249 P.3d 362,
365 (2011); State, Dep’t Health & Welfare v. Mahoney-Williams, 101 Idaho 280, 281-82, 611 P.2d
1065, 1066-67 (1980).

                                                 8
The Court, however, may address certain narrow issues involving due process violations despite
the absence of supporting, cogent argument or citation to legal authority. Idaho Dep’t of Health
& Welfare v. Doe (2017-32), 163 Idaho 536, 538, 415 P.3d 945, 947 (2018); State v. Doe, 144
Idaho 534, 536, 164 P.3d 814, 816 (2007). Nevertheless, Doe’s argument fails because, as
discussed above, she has failed to show that the stipulation caused her to limit her testimony.
Consequently, Doe has failed to show a violation of her right to due process.
                                               IV.
                                        CONCLUSION
       Doe has failed to show that the magistrate court erred in its findings of neglect. As such,
we need not address Doe’s claim that the magistrate court erred by relying on Doe’s stipulation as
an alternative basis for termination. Even if Doe had a statutory right to effective assistance of
counsel, Doe’s argument regarding ineffective assistance of counsel fails because she has not
shown prejudice resulting from her counsel’s actions. Doe has also failed to show a due process
violation related to her stipulation. Accordingly, the judgment terminating Doe’s parental rights
is affirmed.
       Chief Judge HUSKEY and Judge GRATTON, CONCUR.




                                                9